Carlyle v. Wild, No. 139-2-12 Wncv (Teachout, J., July 9, 2015)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                      STATE OF VERMONT

SUPERIOR COURT                                                                                         CIVIL DIVISION
Washington Unit                                                                                        Docket No. 139-2-12 Wncv

ROBERT CARLYLE and SARAH CARLYLE
    Plaintiffs

           v.

GEORGE WILD, JR., et al.
    Defendant

                                                     ENTRY
                                   Mr. Zampieri’s Motion for Summary Judgment

        Plaintiff Robert Carlyle, a Formula Ford auto mechanic, was seriously injured at work
when a truck on which he was working rolled over him. He alleges that this occurred in part due
to a malfunctioning starter solenoid in the truck. Mr. Carlyle alleges that Defendants Daniel
Zampieri, doing business as Dan Z’s Auto Repair, and George Wild, Jr., doing business as Wild
Auto Electric Shop, are liable for negligently repairing the solenoid or for installing a defective
one. Mr. Zampieri has filed a summary judgment motion arguing that he cannot have liability on
either theory because he neither repaired nor replaced the solenoid. Plaintiffs have neither
objected nor expressly assented to Mr. Zampieri’s motion. Defendant La Roche Towing &
Recovery, Inc., opposes summary judgment, arguing that the facts are disputed.

        There is no dispute that the truck was taken by its owner to Wild Auto Electric Shop for
repair work by Mr. Wild, that Mr. Wild performed that work, and that the work included
repairing or replacing the truck’s starter, drive belt, and starter solenoid. Mr. Wild owns the
building at which Wild Auto Electric Shop operates, and he rents space there to Mr. Zampieri,
who operates Dan Z’s Auto Repair. When Mr. Wild works on starters, Mr. Zampieri removes
them from the vehicle for him and reinstalls them when Mr. Wild’s work is finished. Mr.
Zampieri apparently did so in this case. The solenoid is not part of the starter in this truck.
There is no evidence that Mr. Zampieri had any involvement in Mr. Wild’s work on the solenoid,
much less any involvement that had any potential bearing on the injury to Mr. Carlyle.

           There is no reasonably apparent basis for liability against Mr. Zampieri.

           Mr. Zampieri’s motion for summary judgment is granted.

           Dated at Montpelier, Vermont this 9th day of July 2015.

                                                                                _____________________________
                                                                                Mary Miles Teachout
                                                                                Superior Judge